Citation Nr: 1210210	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  06-26 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to November 1968.  The Veteran has been awarded the Army Commendation Medal with "V" device, and the Purple Heart for his combat service in Vietnam.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Original jurisdiction in the case now resides with the RO in Little Rock, Arkansas. 

This claim was previously before the Board in March 2011.  At that time, the Board denied entitlement to a TDIU due to service-connected disabilities and denied entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.  

The Veteran appealed the Board's denial of entitlement to a TDIU due to service-connected disabilities to the United States Court of Appeals for Veterans Claims (Court), which in an October 2011 order, granted the parties' Joint Motion for Partial Remand, vacating the Board's August 2009 decision as to the claim of entitlement to a TDIU and remanded the matter for compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in a Joint Motion for Partial Remand, dated in March 2011, the parties agreed that the rationale for the denial of entitlement to a TDIU due to service-connected disabilities was insufficient and that the Veteran should be afforded a VA medical examination.  (Joint Motion for Partial Remand at 4-5)  

The Board notes that a TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board notes that 38 C.F.R. § 4.16(b) requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Board further notes that the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Lastly, the Board notes that the Veteran receives consistent treatment from VA.  Since the claims file is being returned it should be updated to include VA treatment records compiled since March 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment record dated since March 2011, and, after securing any necessary authorization from the Veteran, obtain copies of any other relevant records the Veteran identifies.  

2.  After obtaining all outstanding records and associating these with the claims file, schedule the Veteran for an appropriate VA examination to obtain an opinion regarding the effect on his employability of service-connected disabilities, including posttraumatic stress disorder (PTSD), rated as 50 percent disabling, diabetes mellitus, type II, rated as 20 percent disabling, and two scars, rated as 0 percent disabling.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities jointly on the Veteran's employability.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

3.  Submit the TDIU issue to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

4.  Then readjudicate the Veteran's claim of entitlement to a TDIU on an extraschedular basis.  If the claim remains denied, issue the Veteran a Supplemental Statement of the Case.  Allow an appropriate period of time for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


